On Petition to Rehear.
Appellants have filed a lengthy petition to rehear complaining generally, hut not specifically, of errors in the Court’s opinion. The petition is devoted largely to the discussion of the jurisdiction of the county court over all its judgments and decrees wherein it had “general jurisdiction,” and that this Court was in error in holding that it lacked authority to set aside or annul an order of adoption.
Petitioner further contends that we overlooked the order of annulment which recited, “Said minor child is now fourteen years of age and likewise desires the annulment of said adoption and desires to return and reside with her mother.”
There is no merit whatever in the first contention, which again poses the direct question of the authority of the county court to set aside its own decree. The *305brief of counsel merely reargues this question and cites no authority that has not been given full consideration by the Court.
We have repeatedly held that the county court’s jurisdiction is derived solely from the Legislature, and if jurisdiction is withheld it does not exist. Its authority to set aside or modify an order or decree in any case, including orders of adoption, is lost after the expiration of thirty days from its entry or following the adjournment of the term. Cases are cited in the original opinion to this effect and they are not controverted in this petition to rehear.
Moreover, the Legislature must have had a valid reason for not conferring upon the court authority to set aside at any time at the instance of the adopting parent, decrees of adoption. When the status of a child is once fixed by adoption all parties to the proceeding-should, in the absence of fraud, be estopped to complain about it. Its care and custody is not a prize to be won and lost in recurring lawsuits that are plainly prejudicial to its own happiness and security. The courts cannot recognize the right of the adopting parent to renounce his obligation to the child, even though the natural parent may. desire to again assume its care and custody, where there is no statute to authorize it.
When Yester Coonradt Sailors was legally adopted by Miss Annie Coonradt, and thus given the same legal status as every child born in lawful wedlock, she could not by any court order or decree be absolved from her legal obligation to the child any more than a natural parent could invoke the jurisdiction of the court to grant the same relief. Such a proceeding is not authorized by any statute in this State and no court *306has any inherent jurisdiction to enter such an order. The mere fact that the child may have consented to the decree in no way affects the rights of the parties involved since jurisdiction may not be acquired by consent. All the authorities are to that effect.
Petition is accordingly denied.
All concur.